         Case 1:17-cr-00779-LAP Document 220 Filed 02/26/19 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    February 26, 2019

BY ECF
The Honorable Loretta A. Preska
United States District Judge
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street
New York, NY 10007

       Re:    United States v. Chi Ping Patrick Ho,
              17 Cr. 779 (LAP)

Dear Judge Preska:

        On behalf of both parties in the above-captioned matter, the Government respectfully
writes to request that (a) sentencing be adjourned from March 14, 2019 to March 25, 2019, at
11:30 a.m., a date and time that the parties understand work for the Court, and (b) the Court so-
order the following corresponding schedule for the filing of sentencing submissions: defense
submission to be filed on or before March 11, 2019, Government submission to be filed on or
before March 18, 2019.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                     By:    s/ Daniel C. Richenthal
                                            Daniel C. Richenthal/Douglas S. Zolkind/
                                            Catherine E. Ghosh
                                            Assistant United States Attorneys
                                            (212) 637-2109/2418/1114

                                            ROBERT ZINK
                                            Acting Chief, Fraud Section
                                            Criminal Division

                                     By:    s/ Paul A. Hayden
                                            Paul A. Hayden
                                            Trial Attorney
                                            (202) 353-9370

cc:    Counsel of Record (by ECF)
